Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 05/19/2021 and 06/17/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 05/19/2021 have been considered and approved by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claims 1, 9 and 16, the words in the phrases, “surface of the first conductive line opposite the silicon wafer” and “surface of the second conductive line opposite the silicon wafer” are not properly ordered, and so make the nonsensical assertion that a line is somehow “opposite” a wafer.
Regarding claims 1 and 16, the phrase, “is on”, which appears in a variety of places in the claim, renders the claim grammatically incorrect. A claim is not a complete sentence, but rather is a noun phrase (in effect, each claims is the completion of a sentence beginning with either, “We claim:” or “What is claimed is.”). Either replacement of the indicative verb with a present participle, or the prefacing of the first appearance of the phrase with a word such ‘wherein’, is suggested.
Regarding claims 1 and 9, the phrases, 
(i) “the second metal line” has no support in the specification, and while the examiner cannot know this for certain, the examiner suspects that the phrase was intended to read, “the second conductive line”. 
(ii) “on a silicon wafer spaced from one another” are not properly ordered, and so make the  nonsensical assertion that a wafer is somehow “spaced” from other wafers of a group not recited.
Regarding claim 2, the phrase, “the first lead is coupled” is grammatically incorrect. Replacing the indicative verb with a present participle or prefacing the phrase with the word ‘wherein’ are suggesting as alternatives.
Regarding claim 12, note that the claim should be terminated with a period.
Regarding claims 12 and 13, the phrase, “forming the metal pillar” requires an article.
Regarding claim 17, the phrase, “the clip is electrically connected” should not contain an indicative verb. The examiner recommends that the phrase, either be prefaced with the word ‘wherein’, or that the verb be replaced present participle.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “using conductive adhesive”, as recited in claims 1, 2, 7, 9, 15, 16 and 20, requires an article and therefore is unclear with regard to the relationship of the various conductive adhesive being recited. The examiner notes further that a similar phrase -- “and conductive adhesive” -- appears in claim 6 and similarly lacks an article.
References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JIN (US 2013/0062764 A1) teaches substantially the claimed invention (see e.g., Fig. 12 with interpretation labels). JIN, however, fails to further teach and/or suggest comprising 
a conductive adhesive block on the surface of the second conductive line opposite the silicon wafer, filling the second gap as set forth in the claimed invention.
	Similar to JIN is Chu (US 20180090460 A1)’s Fig. 7.

    PNG
    media_image1.png
    466
    739
    media_image1.png
    Greyscale

	
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816